Fourth Court of Appeals
                              San Antonio, Texas
                                    JUDGMENT
                                 No. 04-22-00099-CV

                                Alfredo Meneses VELA,
                                       Appellant

                                           v.

                               Maria Guadalupe VELA,
                                      Appellee

                     From the County Court, Gillespie County, Texas
                               Trial Court No. 16603CCL
                    Honorable Christopher G. Nevins, Judge Presiding

  BEFORE CHIEF JUSTICE MARTINEZ, JUSTICE ALVAREZ, AND JUSTICE CHAPA

    In accordance with this court’s opinion of this date, this appeal is DISMISSED FOR
WANT OF PROSECUTION. No costs of appeal are assessed.

      SIGNED September 21, 2022.


                                            _________________________________
                                            Rebeca C. Martinez, Chief Justice